Citation Nr: 0524868	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-44 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to a compensable rating for dermatophytosis 
of the feet.

4.  Entitlement to a compensable rating for a scar of the 
anus, previously classified as anal ulcer, fissure excised.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  In its decision, the RO, in 
pertinent part, continued a noncompensable rating for 
dermatophytosis of the feet and denied service connection for 
flat feet.  The RO also denied service connection for 
hemorrhoids on the basis that new and material evidence had 
not been submitted sufficient to reopen the claim.    

A hearing was held on April 18, 2005, before Kathleen K. 
Gallagher, a Veterans Law Judge, sitting in Washington, DC, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The Board notes the September 2004 rating decision continued 
a noncompensable rating for a scar of the anus, previously 
classified as an anal ulcer, fissure excised.  During the 
veteran's April 18, 2005, videoconference hearing he stated 
that he intended his September 2004 notice of disagreement to 
include the issue of an increased disability rating for the 
scar of the anus, and he expressed his desire at the hearing 
to appeal the continued noncompensable rating.  Where a 
veteran expresses timely disagreement with a decision at an 
RO hearing, the transcript of that hearing, which transforms 
his oral intention to writing, the hearing transcript may be 
accepted as an notice of disagreement.  Tomlin v. Brown, 5 
Vet. App. 355, 357 (1993).  Although this case involves the 
transcript of a hearing before the Board and therefore it 
might be construed as a notice of disagreement which was not 
filed with the RO, the Board notes that because the Board 
neglected to advise the veteran to submit a statement in 
writing to the RO during the hearing and because the 
veteran's request at the hearing was within the one-year 
period from the notice of the September 2004 adverse 
decision, the Board concludes that, under these 
circumstances, the veteran's statement at the hearing 
constitutes a timely notice of disagreement with the issue.  
Therefore, the Board must remand the issue for issuance of a 
statement of the case to the veteran.  See Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  Accordingly, this claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Veterans Benefits Administration 
Appeals Management Center (VBA AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Evidence submitted since a February 1967 rating decision 
which denied service connection for hemorrhoids, was not 
previously submitted to agency decision makers; however, it 
is cumulative or redundant and, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for 
hemorrhoids.  

3.  The veteran did not incur bilateral pes planus due to any 
incident of active military service

4.  Dermatophytosis of the feet is not currently productive 
of: scars, other than the head, face, or neck that are deep 
or that cause limited motion in an area or areas exceeding 6 
square inches; scars, other than the head, face, or neck, 
that are superficial and that do not cause limited motion in 
area or areas of 144 square inches or greater; scars, 
superficial, unstable or painful on examination; scars 
productive of limitation of function of the feet; or 
dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period. 


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002). 

2.  Evidence received since the final February 1967 of rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for hemorrhoids is not new 
and material, and the veteran's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 (2004).

3.  The criteria for the establishment of service connection 
for bilateral pes planus are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

4.  The criteria for a compensable evaluation for 
dermatophytosis of the feet have not been met. 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 7800-7806 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in June 2004, prior to the initial 
decision on the claim in September 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the June 2004 
letter as to what kinds of evidence was needed to 
substantiate the claims of entitlement to service connection 
for flat feet, service connection for hemorrhoids on the 
basis of new and material evidence, and an increased rating 
for dermatophytosis of the feet.  The veteran was informed 
that evidence towards substantiating his claims would be 
evidence indicating that flat feet existed from military 
service to the present time and that his service connected 
dermatophytosis had increased in severity. Although, the June 
2004 letter did not specifically inform the veteran that 
evidence necessary to substantiate his claim of entitlement 
to service connection for flat feet, was (1) evidence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service; the September 2004 rating decision and the November 
2004 statement of the case (SOC), in conjunction with the 
June 2004 letter, sufficiently notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

With regard to the information and evidence that VA would 
seek to provide in the claim of entitlement to service 
connection for hemorrhoids, the Board notes that the burden 
is on the claimant to come forth with new and material 
evidence to reopen a previously denied claim.  In this 
regard, the VCAA specifically provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
However, the RO did inform the veteran in the June 2004 
letter that it would assist him in obtaining medical evidence 
or reports that he provided enough information about to 
enable VA to obtain such evidence.  The RO provided him with 
Release of Information forms that would enable the RO to 
assist him in obtaining any private records he wished the RO 
to get.

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertains to the claim; thus, the Board finds that he was 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment and hospitalization records, reports of VA 
examination, and private medical records have been obtained 
in support of the claims on appeal.  The veteran provided 
testimony before the Board in April 2005.  The transcript has 
been obtained and associated with the claims folder.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  New and Material

The veteran seeks to reopen a claim of service connection for 
hemorrhoids, last denied by the RO in February 1967.  Having 
carefully considered the evidence of record in light of the 
applicable law, the Board finds that evidence sufficient to 
reopen the claim has not been obtained and the claim will be 
denied.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The record indicates that in its February 1967 rating 
decision, the RO reaffirmed a previous denial for service 
connection for hemorrhoids on the basis that hemorrhoids were 
not incurred in or aggravated during service.  Of record at 
the time of the February 1967 rating decision, the veteran's 
service medical records, which noted small external 
hemorrhoids upon enlistment examination in June 1951 and a 
hemorrhoidal tag upon separation examination in June 1954.  
The examiner noted that a "hemorrhoidectomy" was performed 
in 1953. 

An October 1954 VA examination was negative for complaints or 
diagnoses of hemorrhoids.   Upon VA examination in March 
1958, the veteran complained of bleeding with bowel 
movements.  He was diagnosed with internal hemorrhoids and 
fissure in ano.  During a March 1963 VA examination, there 
was no evidence of fistulae, fissures, or piles.  His 
sphincter was normal.  He was diagnosed with scars of the 
anus. 

VA outpatient treatment records dated in October 1968 noted 
complaints of pain with bowel movements.  In January 1967, 
the veteran underwent a hemorrhoidectomy.  A February 1967 VA 
examination noted complaints of discomfort with bowel 
movements.  The veteran was found to be status post 
hemorrhoidectomy, healing incomplete.

Evidence submitted subsequent to the February 1967 rating 
decision includes an August 2004 report of VA examination. 
The veteran reported a history of hemorrhoids. Physical 
examination was negative for fissures or hemorrhoids.  

In April 2005, the veteran presented testimony before the 
Board.  He testified that he was receiving no current 
treatment for hemorrhoids.  

As noted previously, the February 1967 rating decision 
affirmed a previous denial of service connection on the basis 
that hemorrhoids were not incurred in or aggravated during 
service.  The veteran has not submitted, nor does the record 
reflect, a current diagnosis of hemorrhoids.  In this regard, 
the Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  

Though "new" evidence, specifically the August 2004 report 
of VA examination, was not previously of record, when 
considered by itself or with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim.  Therefore, the veteran's 
claim of entitlement to service connection for hemorrhoids is 
not reopened. See 38 C.F.R. § 3.156(a).  

II.  Service Connection

The veteran contends that he is entitled to service 
connection for flat feet.  Specifically, he asserts that 
prolonged standing and walking while on guard duty resulted 
in flat feet. Having carefully considered the veteran's claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal as to this issue will be 
denied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of pes planus.  The first diagnosis of bilateral 
pes planus was upon VA examination in August 2004, some fifty 
years after the veteran's separation from service.

With regard to the fifty-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
bilateral pes planus, the Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that bilateral pes 
planus is the result of prolonged standing and walking in 
service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of bilateral pes planus between the period of active 
duty and the initial diagnosis in 2004 is itself evidence 
which tends to show that bilateral pes planus did not have 
its onset in service or for many years thereafter and is not 
the result of prolonged standing and walking while on guard 
duty in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at  1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of a current diagnosis of bilateral pes 
planus, there is no evidence of record to substantiate the 
critical second and third components of the Guiterrez 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of pes planus 
during the veteran's active duty service. Moreover, there are 
no opinions of record, to include the August 2004 VA 
examination, that the current diagnosis of bilateral pes 
planus is related to the veteran's active duty service.

While the veteran testified before the Board that pes planus 
was present since his separation from active service and 
related thereto, he is not competent to offer a medical 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  


III. Increased Rating

The veteran has also argued that his service-connected 
dermatophytosis of the feet warrants a compensable rating due 
to such symptoms as itching, scaling, and cracking between 
his toes.  

The veteran's dermatophytosis of the feet is currently rated 
as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 
7813, providing that dermatophytosis of the feet, tinea 
pedis, should be rated as disfigurement of the head, face, or 
neck (diagnostic code (DC) 7800), scars (DC's 7801,7802, 
7803, 7804, or 7805), or dermatitis (DC 7806), depending upon 
the predominant disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examination dated 
between 1954 and 2004; VA outpatient treatment and 
hospitalization records; private medical records from Dr. 
RMG; and the transcript of the veteran's April 2005 hearing 
before the Board.  Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the veteran's 
dermatophytosis of the feet more closely approximates the 
criteria for the current noncompensable rating. 

In this regard, upon VA examination in August 2004, the 
veteran complained of feelings of stiff feet and swelling 
every two months.  He denied any pain, weakness, heat, 
redness, fatigability, lack of endurance, the use of 
crutches, brace or cane, any feet surgery, any corrective 
shoes, shoe inserts, or any affects of his feet condition on 
his occupation or daily activities.  The veteran denied any 
skin symptoms or diseases, to include a history of ringworm.  
Physical examination showed diffuse scaling of the veteran's 
feet, mainly in between his toes and the bottom of his feet.  
His toenails were very thickened and yellowed.  The right 
fifth toenail, left third toenail, and lateral portion of the 
left fourth toenail were black.  The veteran had full range 
of motion of his toes and ankle.  His gait appeared normal.  
The veteran was diagnosed with dermatophytosis of the feet.

A March 2005 letter from Dr. RMG indicated the veteran 
presented with scaly erythematous patches localized to his 
feet on March 1, 2005.  There were also dystrophic nails with 
subungual debris.  He was diagnosed with tinea pedis and 
onychomycosis.  There was a 90 percent involvement localized 
to his feet.  Dr. RMG indicated that the veteran was treated 
with topical antifungal cream and a course of oral Lamisil 
tablets.

The objective medical evidence of record does not indicate 
that the veteran's dermatophytosis of the feet is productive 
of: scars, other than the head, face, or neck that are deep 
or that cause limited motion in an area or areas exceeding 6 
square inches (DC 7801); scars, other than the head, face, or 
neck, that are superficial and that do not cause limited 
motion in area or areas of 144 square inches or greater (DC 
7802); scars, superficial, unstable (DC 7803); scars, 
superficial, painful on examination (DC 7804); scars 
productive of limitation of function of the feet (DC 7805); 
or dermatitis or eczema covering at least 5 percent, but less 
than 20 percent,  of the entire body or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period (DC 
7806). 38 C.F.R. § 4.118.
 
The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating. 
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above. 

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hemorrhoids is 
not reopened, and to this extent, the appeal is denied.
Entitlement to service connection for flat feet is denied.

Entitlement to an increased compensable rating for 
dermatophytosis of the feet is denied.


REMAND

The September 2004 rating decision continued a noncompensable 
rating for a scar of the anus, previously classified as an 
anal ulcer, fissure excised.  During the veteran's April 18, 
2005, videoconference hearing he expressed his desire to 
appeal the continued noncompensable rating.  For the reasons 
noted in the introduction to this decision and because it is 
still within the one-year period from the notice of the 
September 2004 adverse decision, the Board concludes that it 
has jurisdiction over this issue, pending the issuance of an 
SOC to the veteran and receipt of his timely appeal in 
response thereto.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  Thus, a remand is necessary for issuance of 
an SOC.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West,  12 Vet. 
App. 369 (1999).

2.  The VBA AMC should issue an SOC 
concerning the claim of entitlement to a 
compensable rating for a scar of the 
anus, previously classified as an anal 
ulcer, fissure excised.  If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 1991).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


